LIGON, J. —
The proceedings in this case were by summons and complaint under the Code. The complainant claims of the defendant the sum of §62 24, due by promissory note on the first day of January, 1852, and the further sum of §17 50, for work and labor done, due by open account on the first day of January, 1853. The defendant entered no appearance in the court below, and judgment final by default was rendered against her, without the intervention of a jury, or the award and execution of a writ of inquiry. This was error, so far as the sum claimed on the account is concerned ; for the non-appearance of the defendant does not admit the sum due on the account, nor dispense with the necessity of proving such indebtedness to the satisfaction of the jury.
Let the judgment be reversed, and the cause remanded.